CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT 10.3

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release is made and entered into by and
between MACROPORE BIOSURGERY, INC. (“MACROPORE”) and ARI BIZIMIS.



WHEREAS, ARI BIZIMIS has been employed by MACROPORE as its Chief Financial
Officer since April 1, 2000.

 

WHEREAS, ARI BIZIMIS has decided to resign from employment with MACROPORE
(including all positions from any of its subsidiaries) where he served as Chief
Financial Officer and Director, effective as of September 30, 2003.


WHEREAS, MACROPORE and ARI BIZIMIS do not believe that there are or will be any
disputes between them or legal claims arising from ARI BIZIMIS’S employment 
relationship with MACROPORE, but nevertheless desire to ensure a completely
amicable end to that relationship and to fully and finally settle any and all
differences or claims that might otherwise arise out of ARI BIZIMIS’S
resignation.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:



1.             Resignation From Employment Relationship.  The employment
relationship between MACROPORE and ARI BIZIMIS shall cease effective September
30, 2003 and the payment of any sums, pursuant to this Agreement, after
September 30, 2003, shall not be considered to be wages. MACROPORE shall,
however, withhold the ordinary and customary federal and state taxes and
withholdings to such extent as required by law.

 

2.             Consideration.  In consideration of this Agreement and Release,
MACROPORE agrees to pay ARI BIZIMIS a sum of Two Hundred Thousand Euro €
200,000. less standard tax and withholding requirements (if required under
applicable law “Withholdings”). MACROPORE agrees that the outstanding stock
option grants to ARI BIZIMIS shall be treated as described on Exhibit “1”
(subject only to formal resolution of MACROPORE’s Board of Directors) which is
attached hereto and fully incorporated into this agreement. In addition, ARI
BIZIMIS will be given title to his current MACROPORE  personal computer, printer
and fax machine.

 

3.             Contingent Additional Consideration.  MACROPORE agrees to pay ARI
BIZIMIS a contingent bonus payment in the amount of *** of any *** Consideration
(defined below) actually received by MACROPORE from ***  , or any other legal
entity that will act as *** pursuant to the  ***  described in the   ***  
Agreement (the consummation of which is not yet complete or certain) between
MACROPORE and ***. The “*** Consideration” refers to the cash consideration ***
of $*** as currently identified in Section 2.3 of the *** Agreement, and does
not relate to any other payments that might be made under the *** Agreement, or
any related agreement.  Any contingent bonus payments will be made within 30
days of (and shall be solely contingent upon and proportional to) MACROPORE’s
receipt of *** payments from ***.  For purpose of clarification, the ***
Agreement currently anticipates that the *** shall be paid in three
installments, and pursuant to this Separation Agreement, ARI BIZIMIS would be
entitled to

 

--------------------------------------------------------------------------------

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

a payment of *** of each *** installment (in U.S. Dollars and less any
Withholdings required by law) within 30 days after that installment is actually
received by MACROPORE.

 

4.             Confidentiality.  Each party agrees to keep the facts and terms
of this Separation Agreement and General Release in strict confidence and
refrain from making any negative or critical remarks about the other party.
Except for litigation relating to the breach or enforcement of this agreement,
this agreement shall not be admissible in any legal proceeding.



5.             References.  ARI BIZIMIS agrees that any requests for references
will be directed to CHRISTOPHER J. CALHOUN. MACROPORE agrees that in response to
such reference requests, that only positive references will be provided.
MACROPORE will not be liable with respect to any requests for references that
are directed to anyone other than CHRISTOPHER J. CALHOUN.

 

6.             Release of Claims.  In consideration of the payment of money (as
specified in #2 and #3 above) by MACROPORE and all other promises contained
herein, and as a material inducement to MACROPORE to enter this agreement, ARI
BIZIMIS hereby irrevocably and unconditionally releases, acquits, and forever
discharges MACROPORE and its assigns, agents, directors, officers, employees,
representatives, attorneys, parent companies, divisions, subsidiaries,
affiliates (and agents, directors, officers, employees, representatives, and
attorneys of such parent companies, divisions, subsidiaries, and affiliates),
and all persons acting by, through, under, or in concert with any of them
(hereinafter ‘the Releasees’), from any and all claims, demands, or liabilities
whatsoever, whether known or unknown or suspected to exist by ARI BIZIMIS which
ARI BIZIMIS ever had or may now have against the Releasees, or any of them,
including, without limitation, any claims, demands, or liabilities (including
attorneys' fees and costs actually incurred) in connection with ARI BIZIMIS’
employment and resignation from such employment. This release expressly covers,
but is not limited to, any claims that ARI BIZIMIS may raise or have raised
under any state or federal law prohibiting discrimination in employment on the
basis of age or on any other basis prohibited by law.

 

7.             California Civil Code Section 1542 Waiver.  ARI BIZIMIS expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived.  That section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

8.             Employer Property And Trade Secrets.  ARI BIZIMIS will return to
MACROPORE all of the MACROPORE equipment not specified above currently in his
possession.

 

 

ARI BIZIMIS  further agrees never to disclose to any person or entity any
confidential or proprietary information of or about MACROPORE, except upon the
express authorization and consent of MACROPORE. MACROPORE agrees that ARI
BIZIMIS may disclose such trade

 

--------------------------------------------------------------------------------

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

secrets to *** that are reasonably necessary to aid in the consummation of the
pending *** Agreement identified in paragraph #3 above.

 

9.             No Admission Of Wrongdoing. This Agreement shall not in any way
be construed as an admission by the released parties of any acts of wrongdoing
whatsoever against ARI BIZIMIS or any other person.

 

10.          Entire Agreement. This Agreement and Release sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.

 

11.          Venue. Any proceeding brought to enforce this agreement shall be
brought in San Diego Co., CA.



12.          Construction.  If any provision herein shall be deemed void,
invalid, unenforceable, or otherwise stricken, in whole or in part, this
Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable. The parties hereby agree to substitute a valid
provision that will most closely approximate the economic/legal effect and
intent or the invalid provision. The parties agree to execute any additional
documents that may reasonably be necessary to effectuate the purposes of this
agreement.

 

I HAVE READ AND CAREFULLY CONSIDERED THIS SEPARATION AGREEMENT AND GENERAL
RELEASE, AND HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS ABOUT IT AND HAVE HAD MY
QUESTIONS ANSWERED. FURTHER, MACROPORE HAS INDICATED THAT I AM FREE TO DISCUSS
THIS AGREEMENT WITH MY FAMILY AND MY ATTORNEY PRIOR TO SIGNING. I AM SIGNING
THIS AGREEMENT FREELY AND VOLUNTARILY.

 

 

 

Signed:

/s/ Ari Bizimis

 

Date: 9/30/03

 

ARI BIZIMIS

 

 

 

MACROPORE BIOSURGERY, INC.

 

 

Signed:

/s/ Christopher J. Calhoun

 

Date: 9/30/03

 

CHRISTOPHER J. CALHOUN

 

 

 

--------------------------------------------------------------------------------

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment and filed separately with the Commission.

 

--------------------------------------------------------------------------------